Title: Enclosure: List of Returns Requested by the Board of War, January 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: 


            
              [c.29 Jan. 1780]
            
            The following Returns are to be sent immediately to the Board of War.
            
              Infantry
              1. a General Return of the Number of Serjeants, Privates & Drummers & fifers whose times of Enlistment will expire by the first of July next Regimentally digested.
              2d A like Return of the men employed out of the Regts as in

the Commanders in Chiefs Guard, Waiters on Officers who are absent from their Regiments and in Short all those who cannot appear under Arms in time of Action Regimentally digested.
              3 A Return made out in the same manner of the men in the Hospitals and those who have been sick absent and not heard of for Six Months.
              4 an exact Return of the Arms & Accoutrements in the several Regiments & of those in the hands of the Regimental Quarter Masters.
              Each Regiment must give such a Return to the Brigade Inspecter signed by the Colo. upon honor, & the Inspecter will make out his General Return as follows:
              
                1 Maryld Brigade
                
                  
                  Muskets
                  Bayonetts
                  Bay. Belts
                  Cartridges
                
                
                  1st Regt
                  
                  
                  
                  
                
                
                  2
                  
                  
                  
                  
                
                
                  3d
                  
                  
                  
                  
                
                
                  4th
                  
                  
                  
                  
                
                
                  Total
                  
                  
                  
                  
                
                
                  
                  
                  
                  
                  &c. &c.
                
              
              From the Day that these Returns are ordered to be made out in Genl Orders no Regiment is to Receive either from the Conductors or from the military Stores any of the Articles mentioned in the Returns or deliver any of the said articles.
              5 The General of the Artillery is to receive at the same time a Return of such of the mentioned articles as the Brigade Conductors have in their Hands.
              He must likewise have a Return of such of those Articles as are in the Ordnance Store, have a general abstract made out of it & send it signed by himself to the Board of War.
              In this Return must be inserted the arms unfit for service—& the Brigades that want Conductors & forges must specify it.
            
            
              Cavalry
              Each Colo. & Commanding Officer of a Corps will give
              1st An exact return of Officers, Non Commssd Officers & men of their Regiments or Corps.
              
              2 The three Genl Returns already mentioned for the Infantry.
              3d An exact Return of the Horses present with the Regiment.
              4 A Return of the Horse Equipage.
              5 A Return of the Arms like that of the Infantry.
              From the moment this order shall have been issued no Regiment or Corps must receive or deliver any Article into the Military Stores ’till the Returns have been examined and orders given with Regard to the distribution.
            
            
              Artillery
              1. Is to send immediately a Return of the Officers, Non Commssd Officers, Music, Privates, Matrosses & Waiters
              2. the three general Returns similar to that of the Infantry and Cavalry.
            
            
              Qr Mr Genl’s Department
              1. An exact return of all Officers & men employed in that Department.
              2 A Return of the men drawn out of the Line to serve as Artificers, Waggoners or Waiters.
              3d A Return of those Waggoners who receive a higher Pay than that of a private soldier, the form might be nearly thus
              
                
                  30 Men at
                  Dolls ⅌ Mo.
                
                
                  60 [Men] at
                  Do  &c.
                
              
            
            
              Commissary’s & Forage Master’s Department
              1. An exact Return of the Officers & Men employed in the several Departments.
              2 A Return of the Men drawn out of the Line & employed in these Departments.
              3. The Pay of the Waggoners & Waiters as above Article, Qr Mr Genl.
            
          